Citation Nr: 0711765	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-surgical lumbar 
stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a December 2005 decision, the Board denied entitlement to 
service connection for post-surgical lumbar stenosis.  The 
veteran appealed the Board's decision to the Court.  In 
December 2006, the parties filed a Joint Motion to Vacate and 
Remand (Joint Motion).  By Order entered December 19, 2006, 
the Court granted this motion, vacated the Board's December 
2005 decision, and remanded the claim for compliance with the 
instructions in the Joint Motion.  

The Board notes that a January 8, 2007 letter informed the 
veteran that he had 90 days from that date to submit any 
additional argument or evidence.  In pertinent part, an April 
4, 2007 response indicated that the veteran was submitting 
additional evidence and was waiving his right to have the 
agency of original jurisdiction (AOJ) review it.  He also 
indicated that he wanted the Board to continue to hold his 
case for the remainder of the 90-day response period as he 
may have additional materials to submit.  The 90-day response 
period expired on April 8, 2007.  As such, the Board will 
proceed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion instructs the Board to comply with the duty 
to assist under 38 C.F.R. § 3.159(e).  More specifically, it 
indicates that although VA made multiple requests for in-
service medical records identified by the veteran, the claims 
folder does not contain a response to these requests.  
Furthermore, VA never notified the veteran about whether it 
was unable to obtain the records or whether continued efforts 
to obtain them would be futile.  The Joint Motion instructed 
the Board to make another attempt to obtain the medical 
records and, if unsuccessful, to either make another attempt 
to obtain the records or determine that it is reasonably 
certain they do not exist and/or that further efforts to 
obtain them would be futile.  The Board was also instructed 
to notify the veteran of any determination made regarding 
these records.  A remand by the Court confers on the claimant 
the right to compliance with the remand orders as a matter of 
law.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran contends that he injured his back while serving 
at the Royal Air Force (RAF) station in Mildenhall, England.  
He reports that he was working on an office duct system when 
the ceiling gave way, causing him to fall approximately eight 
feet to the floor.  The veteran states that he was treated 
overnight at the RAF Hospital in Lakenheath, England, was 
given pain medication, and released the next day.  This 
incident occurred in May or June 1987.  See September 2004 VA 
Form 21-526; April 2005 VA Form 21-4138; September 2005 
transcript.

A review of the claims folder reveals that the veteran's 
service medical records were requested from the National 
Personnel Records Center (NPRC) in November 2004 and received 
the following month.  Most of the records obtained are dental 
treatment records.  Of the medical records obtained, none are 
from the RAF Hospital in Lakenheath and none are dated prior 
to November 1988 (with the exception of two records from the 
U.S. Air Force Medical Center at Keesler Air Force Base 
related to treatment for the veteran's right foot that appear 
to be dated December 1981 and December 1982).  It is unclear 
whether the veteran's complete service medical records have 
been obtained.  A July 2005 request to the NPRC sought 
inpatient treatment records from the RAF Hospital in 
Lakenheath during the months of May and June 1987.  A 
response indicates that clinicals were ordered on August 18, 
2005, but it does not appear that any records were ever 
associated with the claims folder.  Based on the foregoing, 
the Board finds that the RO should request the veteran's 
complete service medical records, to include treatment 
records from the RAF Hospital in Lakenheath, England.  


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete 
service medical records, to include 
treatment records from the RAF Hospital 
in Lakenheath, England.  If no records 
can be found, indicate whether they do 
not exist and/or whether further efforts 
to obtain them would be futile.  Notify 
the veteran of any determination.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue a supplemental statement 
of the case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




